DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/26/2020, 02/07/2022 and 02/08/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The phrase “low-boiling solvent” as recited in claims 6 and 7 is interpreted to be a solvent having a boiling point less than 1300C for claim 6 and a boiling point less than 1100C for claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuo (JP 2001/229904 A as cited in the IDS).

Regarding claim 1, Tokuo teaches a nonaqueous electrolyte secondary battery, comprising: 
a power generation element in which a positive electrode and a negative electrode exchange ions via an electrolyte (Tokuo Figure 3, positive electrode 22 negative electrode 23 and electrolyte 21);
two terminals connected to the positive electrode and the negative electrode, respectively (Tokuo Figure 1, negative electrode terminal 27 positive electrode terminal 26);
and an exterior body which covers the power generation element and the two terminals so that one end of each of the two terminals extends outward, and which has a sealed outer periphery (Tokuo [0024] battery body 20 is hermetically sealed in the sealed battery package 30 with the electrode terminals extending to the outside of the battery package; Figure 1),
wherein a seal strength of the outer periphery of the exterior body is the weakest at a terminal sealing portion sandwiching the two terminals (Tokuo [0027-0032] explosion proof portion 41 is provided in the positive electrode terminal 26, this region has a fusible resin 40 with a peel strength that is set to be low to produce a situation wherein peeling can occur once a predetermined pressure is reached to avoid expansion and rupture of the whole sealed battery package);
and at least one surface of the terminal seal portion has a seal strength of 4.5 N/mm or less (Tokuo [0031] 200-300 gf/10 mm converts to 0.196 N/mm-2.94 N/mm).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) as applied to claim 1 above, and further in view of Na (KR 2015/0045623 A).

Regarding claim 2, Tokuo teaches all the claim limitations of claim 1. Tokuo shows a spacing between the inner portion of the terminal seal and the power generation element (Figure 3), however, fails to teach of a distance between the terminal seal and the power generation element, specifically the distance of 1.2 mm to 15 mm or less.

Na discloses a pouch type secondary battery with a sealing part on the edge of the exterior of the case. Na teaches a distance W2 between the sealing portion of the case and the electrode assembly being less than 1.5 mm (Figure 2; [0035-0036]) such that a space is provided between the sealing portion and the electrode assembly so that when the sealing portion is fused together the electrode assembly is not fused with the casing, but a large enough space so that manufacturing tolerances of the electrode assemblies can be made and still fit within the casing.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Tokuo to provide a 1.5 mm spacing between the electrode assembly and the sealing part of the casing as taught by Na such that manufacturing tolerances of the electrode assemblies can occur and still fit within the casing. Tokuo does show of a spacing between the power generation element and the sealing part but fails to teach a specific space amount, therefore the combination of Tokuo and Na would .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) as applied to claim 1 above, and further in view of Tatebayashi et al. (US 2007/0196732 A1-hereinafter Tatebayashi).

Regarding claim 3, Tokuo teaches all the claim limitations of claim 1. Tokuo fails to teach wherein an insulating tape is further provided that connects at least one of the two terminals and an outermost surface of the power generation element
	Tatebayashi discloses a nonaqueous electrolyte battery having a case that is sealed with an electrode assembly inside of the casing. Tatebayashi teaches of insulating tapes 181, 182, 191, 192 that are connected with a surface of the electrode assembly and extends to the terminal portion of the electrode assembly (Tatebayashi Figures 1 and 2). The insulating tapes serve to insulate the terminal and the current collector lead section from the casing that may contain a metal layer (Tatebayashi [0070]).
	Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate an insulating tape of Tatebayashi in the battery of Tokuo such that the insulation tape extends from the electrode assembly to the terminal portion of the seal such that insulation between the electrode assembly and the casing occurs. Insulating the electrode assembly from the battery casing can prevent short circuiting of the battery.


Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) as applied to claim 1 above, and further in view of Suzuki (JP 2008/091240 A-as cited in the IDS).

Regarding claim 4, Tokuo teaches all the claim limitations of claim 1. Tokuo further teaches wherein the exterior body has a first surface and a second surface that intersect with a line perpendicular to a surface extending from the sealing surface (Tokuo Figures 1-3; a perpendicular line of the sealing portion would intercept both the first and second surface of the exterior body), and wherein the explosion proof portion 41 is provided in the positive electrode terminal and has a fusible resin 40 with a peel strength lower than the rest of the sealing region such that peeling can occur at a predetermined pressure at this location to avoid expansion and rupture of the whole sealed battery package (Tokuo [0027-0032]). Tokuo fails to teach wherein a seal strength of the terminal seal portion on a first surface side is the weakest among seal strength of the outer periphery of the exterior body.
Suzuki discloses a battery aimed at preventing jumping out of the power generation element when the internal pressure of the battery is increased by an internal short circuit or the like. Suzuki teaches wherein the welding of the first laminate film 12 having a low welding strength is peeled off from the welding portion to prevent the power generation element 15 from popping out of the casing (Suzuki [0030-0035]; Figure 2). Suzuki teaches wherein one of the first laminate film 12 or second laminate film 12 is weaker such that only one side is opened up when the internal pressure threshold is exceeded (Suzuki [0030-0035] Figure 2).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Tokuo such that the explosion proof portion 41 can be rearranged such that this portion is applied to one side of terminal seal portion, such as the side of the first surface, such that the explosion proof portion opens up only on the side of the first surface when the internal pressure threshold of the In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claims 6 and 7, Tokuo teaches all the claim limitations of claims 1. Tokuo fails to teach wherein the electrolyte comprises a salt and nonaqueous solvent wherein the solvent comprises 50% or more by mass and 85% or less by mass a low-boiling solvent having a boiling point of 1300C/ 1100C or less respectively.

	Suzuki discloses a battery aimed at preventing jumping out of the power generation element when the internal pressure of the battery is increased by an internal short circuit or the like. Suzuki teaches wherein the nonaqueous electrolyte is obtained by dissolving an electrolyte salt in a non-aqueous solvent such as diethyl carbonate and dimethyl carbonate (Suzuki [0025]; diethyl carbonate has a boiling point of 126 C and dimethyl carbonate has a boiling point of 90 C). Furthermore, Suzuki teaches wherein the solvent ratio of ethylene carbonate and diethyl carbonate is used in a volume ratio of 3:7 which correlates to 63.3 mass% for diethyl carbonate and 64.4 mass% when dimethyl carbonate is substituted for diethyl carbonate (Suzuki [0040]). Other solvents can be used having a boiling point less than 110 C as is listed in [0025] of Suzuki.

	Therefore, it would have been obvious to a skilled artisan to substitute the electrolyte of Tokuo for the electrolyte of Suzuki. This is a simple substitution. The electrolyte of Suzuki contains the mass percentage of the low boiling solvent. A simple substitution of diethyl carbonate for dimethyl carbonate .



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) in view of Suzuki (JP 2008/091240 A-as cited in the IDS) as applied to claim 4 above, and further in view of Ootsuka (US 2015/0311488 A1).

Regarding claim 5, modified Tokuo teaches all the claim limitation of claim 4. The modification of claim 4 teaches wherein a sealed region of the terminal seal of on a first side is weaker than the rest of the sealing area and terminal seals to ensure that the terminal seal is opened at the first surface side of the terminal seal.  Tokuo further teaches wherein the sealed battery package 30 includes a metal foil core material as a part of the battery package( Tokuo [0025]).
 Tokuo and Suzuki fail to teach wherein a thickness of the metal layer is in the terminal seal portion on the first surface side is smaller than a thickness of the metal layer in the terminal seal portion on the second surface side. While this limitation is not taught, it would be considered common knowledge to one having ordinary skill in the art. The combination of Tokuo and Suzuki teach a specific region of the terminal seal being opened when a predetermined pressure is reached due to a reduced sealing strength. An obvious alternative/ additional modification to having a reduced sealing strength is 
	
Alternatively, the claim limitation of the thickness of a first surface being smaller than the other portion of the second surface would be obvious in view of Ootsuka.
Ootsuka discloses a lid for a battery case. Ootsuka admits that a safety valve having a thin portion that is designed to be ruptured when an internal pressure of the battery becomes too high is common knowledge in the art (Ootsuka [0002]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the explosion proof portion to be made thinner than the rest of the sealing portions of the battery such that the thinned portion is the first to be broken when the pressure inside the battery is too high. The modification to include the thinned portion would further ensure that the terminal seal of the first surface side is the weakest and thus would be broken first when the pressure inside the battery is too high.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727